Citation Nr: 0923324	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  98-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from June 1968 
to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  The 
claims file was later transferred to the Atlanta, Georgia, 
RO.  The appealed rating decision, in pertinent part, denied 
service connection for PTSD.  

The Board remanded the case in June 2005 for further 
development.


FINDINGS OF FACT

1.  The Veteran has provided competent, credible lay evidence 
of combat participation that is supported by independent 
evidence of his unit's involvement in combat. 

2.  A diagnosis of PTSD related to combat has been offered. 


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008), VA has a duty to notify and assist 
the claimant in the development of the claim.  In this case, 
the Board is granting the benefit sought on appeal.  
Accordingly, the duty to notify and the duty to assist need 
not be discussed.  


Service Connection

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for PTSD is subject to additional requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).

An initial matter concerns whether the Veteran is considered 
to be a combat veteran for VA benefits purposes.  He has 
claimed that he served in combat in Vietnam.  His DD-214 and 
official personnel file (OPF) reflects that he earned the 
Vietnam Service Medal with device, the Vietnam Campaign Medal 
with device, and the Vietnamese Cross of Gallantry with Palm.  
His DD-214 further reflects that his Military Operational 
Specialty Code (MOS) was 0341, Marine Corps Mortarman, and 
that while in Vietnam he was assigned to Headquarters and 
Service Company (H&S Co), Battalion Landing Team (BLT) 2/26, 
9th Marine Amphibious Battalion (MAB), 3rd Marine Division.  
He served in Vietnam from December 28, 1968, to October 5, 
1969.  His OPF reflects that he participated in Operation 
Valiant Hunt, Operation Bold Mariner, Operation Linn River, 
and in Operations Brave Armada I & II Quang Nam Province, in 
defense of DaNang.  While his DD-214 states that he was a 
"mortarman" another OPF record indicates that he was an 
"Ammo Man," rather than a mortarman.  Although combat is 
suggested by all of these facts, the facts do not 
conclusively show that he is a combat veteran.  

VA has obtained historical records from the National Archives 
to further verify the Veteran's claim of combat.  A May 2009 
letter from the National Archives mentions that unit records 
are missing for a period from April through July 1969.  
Fortunately, the missing records are not fatal to the claim, 
as other records that were supplied by the National Archives 
contain ample evidence of combat participation by the 
Veteran's unit (H&S Co, BLT 2/26) during the time that he was 
assigned.  A report titled Command Chronology notes that the 
Veteran's unit encountered enemy fire on many occasions and 
that the unit decorated dozens of its members for combat 
wounds.  Command Chronology notes that the BLT 2/26th command 
post moved its location in the field every few days generally 
in an area a few kilometers southwest of DaNang.  The reports 
note that the majority of Marine casualties were the result 
of mines or booby traps.  Avoiding mines or booby traps would 
be evidence of a personal encounter with the enemy. 

Command Chronology also reflects that the Veteran's unit 
participated in numerous combat operations during his 
assigned tour of duty, although the Veteran's personal 
involvement is not in the report.  However, proof of personal 
involvement is unnecessary.  In Pentecost v. Principi, 
16 Vet. App. 124, 129 (2002), the United States Court of 
Appeals for Veterans Claims (Court) reversed the Board's 
denial of service connection for PTSD.  The Board had found 
that the claimed PTSD stressor remained unconfirmed.  Id.  
Although the Veteran had submitted evidence that his unit was 
subjected to rocket attacks, he was unable to prove he was 
there at the time.  Id.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the Veteran's own personal 
involvement, is not necessary.  Also see Suozzi v. Brown, 
10 Vet. App. 307 (1997).  

The present case is similar to Pentecost.  VA has obtained 
independent evidence of the Veteran's unit's participation in 
combat.  He need not prove his own personal involvement in 
order to verify combat participation.  The Board, therefore, 
finds that the Veteran is a combat veteran.  

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  

The next issue for resolution is whether a diagnosis of PTSD 
based on combat has been offered.  

In August 1995, a VA physician signed a certificate to the 
effect that the Veteran was hospitalized by VA from June 29 
to August 17, 1995, for PTSD.  Upon this certificate, the 
Veteran based his original claim for service connection for 
PTSD.  

The Veteran underwent a VA PTSD compensation examination on 
August 21, 1995.  During the examination, he reported 
participation in amphibious assaults in the DaNang-Phu Bai-
Quang Tri area.  He reported nightmares and flashbacks of 
Vietnam and hatred of Orientals.   Since active service, he 
reported that he had legal troubles and a conviction for 
assault.  The only Axis I diagnosis offered was PTSD, 
although the psychiatrist noted traits of personality 
disorder on Axis II.  

A September 1995 letter from the VET CENTER reflects that the 
Veteran sought treatment on May 18, 1995, at which time a 
diagnostic assessment indicated PTSD, severe, chronic, and 
poly-substance dependence in early remission.  In September 
1995, according to the letter, the Veteran was accepted into 
a PTSD treatment program that would include a mandatory 12-
step program.  

VA re-examined the Veteran for PTSD in May 1998.  The report 
notes that the Veteran was an infantryman who carried ammo 
for the machine guns.  He had been incarcerated for shooting 
a man.  He had nightmares of Vietnam and startle response 
when approached from behind.  The Axis I diagnoses were PTSD 
and alcohol and opiate dependence, in remission.  

VA psychiatric treatment reports also carry a diagnosis of 
PTSD.  For instance, a July 2000 VA psychiatry notes that the 
Veteran was discharged recently from a VA PTSD program, but 
still had PTSD nightmares.  The assessment was alcohol 
dependence and PTSD.  Trazadone and sertraline were 
prescribed for sleep and panic-like episodes.  He was 
referred for further PTSD psychotherapy and anger management 
and for substance abuse.  Subsequent reports note continued 
PTSD; however, these are controverted by a recent examiner 
who did not find PTSD.  

A March 2007 VA compensation examination report notes 
(erroneously) that the examination is an "Initial 
Evaluation" for PTSD.  The report notes that the examiner 
reviewed the record, but found (erroneously) that the only 
previous treatment had been for "telepsychiatry" in 2006.  
According to the examiner, there had been no group therapy or 
individual psychotherapy.  The examiner noted that the 
Veteran's stressors were an explosion that caused a rock to 
injure his shoulder and a sergeant who pointed a shotgun at 
his face.  The examiner felt that the Veteran did not meet 
the stressor criteria for a diagnosis of PTSD.  The only Axis 
I diagnoses offered was polysubstance dependency.  

Because numerous diagnoses of PTSD due to combat have been 
offered during the appeal period, the March 2007 VA 
examination report cannot preponderate against the claim.  
Moreover, whereas earlier diagnoses of PTSD appear to be 
based on correct facts, the probative value of the March 2007 
examination report is reduced due to incorrect facts, as 
discussed below.  

First, the March 2007 report erroneously notes that this is 
an initial PTSD evaluation.  The initial PTSD evaluation was 
accomplished nearly 12 years earlier, in August 1995, at 
which time PTSD was the only Axis I diagnosis offered.

Second, the March 2007 report notes that the examiner 
reviewed the record, but then found that the only relevant 
treatment had been for "telepsychiatry" in 2006.  The 
correct history includes two previous VA PTSD compensation 
examination reports that contain a diagnosis of PTSD and 
numerous VA treatment reports wherein PTSD is clearly noted.  
Especially significant is an August 1995 signed certificate 
to the effect that the Veteran was hospitalized by VA from 
June 29 to August 17, 1995, for PTSD. 

Third, the March 2007 VA PTSD examination report notes that 
there had been no group therapy and no individual 
psychotherapy.  This is clearly erroneous, as a September 
1995 VET CENTER letter notes admission into a PTSD therapy 
program and subsequent psychiatric counseling notes indicate 
PTSD therapy.  

Because the March 2007 VA PTSD examination report is based on 
an inaccurate history, its probative value is significantly 
diminished.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(noting that a medical opinion based upon an inaccurate 
factual premise has no probative value).  The preponderance 
of the medical evidence reflects that the Veteran has had 
PTSD during the appeal period.  After considering all the 
evidence of record, the Board finds that a diagnosis of PTSD 
based on combat has been offered.  Because the regulatory 
requirements for service connection for PTSD are met, the 
claim must be granted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


